Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 3/23/2022.
Claims 1-2,5-8,11-13,15-17,20-23,26-28,30 have been amended.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,5,6,8,11-13,16,17,20,21,23,26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. US 2020/0077391

Reclaim 1
Choi discloses a method of wireless communication performed by a user equipment (UE), comprising (abstract; fig. 2,13-14)
transmitting an indication of one or more multi-user multiple-input multiple-output (MU- MIMO) reception parameters (abstract; para#9-10, 23, 27 indication sidelink resource for reception and transmission, where sidelink communication between Mu-MIMO, para#87-88,83. para#88 further teaches synchronization signal (PSSS, SSSS). Resources. Table 6-7, 9 para#96,100,125 teach one or more parameters) and downlink communication (para#87-88 DL resources and UL resources for communication. Fig.7, and para#89-92); and receiving, based at least in part on the one or more MU-MIMO reception parameters, at least one of one or more sidelink streams or one or more downlink streams (para#24, 26-27 receiving and transmitting one or more sidelink streams. para#73,121)

Reclaim 2
Choi discloses wherein the one or more reception parameters 
indicate a time-frequency alignment for at least one of (fig.7): the one or more sidelink streams, or the one or more downlink streams (para#89-90,98 aligned within the period as shown in fig.7).
 	
Reclaim 5
Choi discloses wherein transmitting the indication of one or more reception parameters comprises: transmitting the indication of one or more reception parameters to at least one of a serving wireless of the UE or one or more other UEs that are to transmit the one or more sidelink streams to the UE (fig. 2,13-14; para#24, 26-27,96,87-88,100,125; fig.14 sidelink between users).

Reclaim 6
Choi discloses A method of wireless communication performed by a user equipment (UE), comprising (abstract; fig. 2,13-14)
identifying one or more sidelink streams or one or more uplink streams that are based at least in part on one or more multi-user multiple-input multiple-output (MU-MIMO) transmission parameters of the UE for sidelink communication (abstract; para#8, 22, 99,104 identifying one or more resource sidelink and resource uplink communication, where sidelink communication between Mu-MIMO and resource uplink communication between user and base station; fig.8 para#104 para#87-88 DL resources and UL resources for communication. Fig.7, and para#89-92, para#87-88,83. para#88 further teaches synchronization signal (PSSS, SSSS). Resources. Table 6-7, 9 para#96,100, 125 teach one or more parameters); and -3-PATENTU.S. Patent Application No. 16/946,870Attorney Docket No. 0097-0909/193658transmitting at least one of the one or more sidelink streams or one or more uplink streams (abstract, para#8,12,26,92118 transmission sidelink).

Reclaim 8
Choi discloses configuring transmission of respective transmissions for the one or more sidelink streams based at least in part on the one or more transmission parameters of the UE (para#7,14,19 configuration resource for sidelink) and a reception parameter associated with one or more other UEs that are to receive the one or more sidelink streams ((para#24, 26-27 receiving and transmitting one or more sidelink streams. para#73,121)

Reclaim 11
Choi discloses receiving an indication of the reception parameter associated with one or more other UEs from at least one of a serving base station of the UE or the one
 or more other UEs (sidelink communication between Mu-MIMO, abstract, para#8,58-57,73-75, 87-88,121-123).

 Reclaim 12
Choi discloses configuring the one or more sidelink streams based at least in part on the one or more transmission parameters (para#7,14,19 configuration resource for sidelink) (para#24, 26-27 receiving and transmitting one or more sidelink streams. para#73,121).

Reclaim 13
Choi discloses wherein configuring the transmission of the one or more sidelink streams comprises: transmitting a scheduling indication of the one or more sidelink streams to a serving base station of the UE that is to receive the one or more uplink stream (para#83-84,107 scheduling resource for transmission of sidelink).

Reclaim 16
Choi discloses a user equipment (UE), comprising (abstract; fig. 3,13-14)
a memory (not shown); and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (para#22.26):
transmit an indication of one or more multi-user multiple-input multiple-output (MU- MIMO) reception parameters (abstract; para#9-10, 23, 27 indication sidelink resource for reception and transmission, where sidelink communication between Mu-MIMO, para#87-88,83. para#88 further teaches synchronization signal (PSSS, SSSS). Resources. Table 6-7, 9 para#96,100,125 teach one or more parameters) and downlink communication (para#87-88 DL resources and UL resources for communication. Fig.7, and para#89-92); and receive, based at least in part on the one or more MU-MIMO reception parameters, at least one of one or more sidelink streams or one or more downlink streams (para#24, 26-27 receiving and transmitting one or more sidelink streams. para#73,121).

Reclaim 17
Choi discloses wherein the one or more reception parameters 
indicate a time-frequency alignment for at least one of (fig.7): the one or more sidelink streams, or the one or more downlink streams (para#89-90,98 aligned within the period as shown in fig.7).
Reclaim 20
Choi discloses wherein transmitting the indication of one or more reception parameters comprises: transmitting the indication of one or more reception parameters to at least one of a serving wireless of the UE or one or more other UEs that are to transmit the one or more sidelink streams to the UE (fig. 2,13-14; para#24, 26-27,96,87-88,100,125; fig.14 sidelink between users).

Reclaim 21
Choi discloses a user equipment (UE), comprising (abstract; fig. 3,13-14)
a memory (not shown); and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (para#22.26):
identify one or more sidelink streams or one or more uplink streams that are based at least in part on one or more multi-user multiple-input multiple-output (MU-MIMO) transmission parameters of the UE for sidelink communication (abstract; para#8, 22, 99,104 identifying one or more resource sidelink and resource uplink communication, where sidelink communication between Mu-MIMO and resource uplink communication between user and base station; fig.8 para#104 para#87-88 DL resources and UL resources for communication. Fig.7, and para#89-92, para#87-88,83. para#88 further teaches synchronization signal (PSSS, SSSS). Resources. Table 6-7, 9 para#96,100, 125 teach one or more parameters); and -3-PATENTU.S. Patent Application No. 16/946,870Attorney Docket No. 0097-0909/193658transmit at least one of the one or more sidelink streams or one or more uplink streams (abstract, para#8,12,26,92118 transmission sidelink).

Reclaim 23
Choi discloses configuring transmission of respective transmissions for the one or more sidelink streams based at least in part on the one or more transmission parameters of the UE (para#7,14,19 configuration resource for sidelink) and a reception parameter associated with one or more other UEs that are to receive the one or more sidelink streams ((para#24, 26-27 receiving and transmitting one or more sidelink streams. para#73,121).

Reclaim 26
Choi discloses receiving an indication of the reception parameter associated with one or more other UEs from at least one of a serving base station of the UE or the one
 or more other UEs (sidelink communication between Mu-MIMO, abstract, para#8,58-57,73-75, 87-88,121-123).

Reclaim 27
Choi discloses configure the one or more sidelink streams based at least in part on the one or more transmission parameters (para#7,14,19 configuration resource for sidelink) (para#24, 26-27 receiving and transmitting one or more sidelink streams. para#73,121)

Reclaim 28
Choi discloses wherein configuring the transmission of the one or more sidelink streams comprises: transmitting a scheduling indication of the one or more sidelink streams to a serving base station of the UE that is to receive the one or more uplink stream (para#83-84,107 scheduling resource for transmission of sidelink).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2020/0077391 in view of Ghanbarinejad et al. US 2020/0067615

Reclaim 7
The method failed to explicitly teach a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams. 

Ghanbarinejad discloses a quantity (maximum number) of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams (para#91,99,100-101,89 maximum number of antenna panels or arrays, of the UE for uplink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by Ghanbarinejad and a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by Ghanbarinejad and a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams for the benefit of varying the number (quantity) of antenna panels based on quality, which in turn based distance from user and/or edge of the cell (para#100).

Reclaim 22
The UE failed to explicitly teach a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams. 
Ghanbarinejad discloses a quantity (maximum number) of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams (para#91,99,100-101,89 maximum number of antenna panels or arrays, of the UE for uplink).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 22 as taught by Ghanbarinejad and a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 22 as taught by Ghanbarinejad and a quantity of antenna panels or arrays, of the UE, that are available to transmit at least one of the one or more sidelink streams or the one or more uplink streams for the benefit of varying the number (quantity) of antenna panels based on quality, which in turn based distance from user and/or edge of the cell (para#100).

Allowable Subject Matter
Claims 3-4,9,10,14-15, 18-19, 24, 25, 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631